Case: 14-15570    Date Filed: 09/21/2015   Page: 1 of 5


                                                      [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-15570
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 1:14-cr-00008-MP-GRJ-1



UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

                                    versus

RYAN DAVID BURD,

                                                        Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Northern District of Florida
                     ________________________

                            (September 21, 2015)



Before HULL, ROSENBAUM, and EDMONDSON, Circuit Judges.
                 Case: 14-15570      Date Filed: 09/21/2015       Page: 2 of 5


PER CURIAM:



       Ryan Burd appeals his 20-year term of supervised release imposed after he

pleaded guilty to attempting to entice a minor (14-year old girl) to engage in sexual

activity, in violation of 18 U.S.C. § § 2422(b). No reversible error has been

shown; we affirm.

       On appeal, Burd challenges both the procedural and substantive

reasonableness of his term of supervised release. 1 First, he contends that his

sentence is procedurally unreasonable because the district court failed to explain

adequately the sentence. Burd next argues that his sentence is substantively

unreasonable because it is greater than necessary to achieve the statutory purposes

of sentencing.

       We review the reasonableness of a final sentence under a deferential abuse-

of-discretion standard. Gall v. United States, 128 S.Ct. 586, 591 (2007). The party

challenging the reasonableness of the sentence bears the burden of establishing that




1
 Burd was also sentenced to ten years’ imprisonment: the statutory mandatory minimum
sentence for his offense. On appeal, Burd challenges only his term of supervised release and
raises no challenge to his prison sentence.
                                                2
                Case: 14-15570        Date Filed: 09/21/2015       Page: 3 of 5


the sentence is unreasonable in the light of both the record and the 18 U.S.C. §

3553(a) factors. 2 United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005).

       In reviewing a sentence, we first examine whether the district court

committed a significant procedural error, such as calculating improperly the

guidelines range, failing to consider the section 3553(a) sentencing factors, basing

the sentence on clearly erroneous facts, or failing to explain adequately the chosen

sentence. Gall, 128 S.Ct. at 591. After we have determined that a sentence is

procedurally sound, we review the sentence’s substantive reasonableness. Id. A

sentence substantively is unreasonable if it “fails to achieve the purposes of

sentencing as stated in section 3553(a).” Talley, 431 F.3d at 788.

       Burd’s 20-year term of supervised release is procedurally reasonable. The

record shows that the district court considered Burd’s request for a term of

supervised release between five and ten years. The district court reviewed Burd’s

personal statement, letters of support from family and friends, and documents

evidencing Burd’s different personal and professional achievements. At the

sentencing hearing, the district court listened to Burd’s sister’s testimony about



2
 Under section 3553(a), a district court should consider the nature and circumstances of the
offense, the history and characteristics of the defendant, the need for the sentence to provide
adequate deterrence, respect for the law, and protection of the public, policy statements of the
Sentencing Commission, provision for the medical and educational needs of the defendant, and
the need to avoid unwarranted sentencing disparities. See 18 U.S.C. § 3553(a)(1)-(7).
                                                  3
              Case: 14-15570     Date Filed: 09/21/2015   Page: 4 of 5


Burd’s good character and to Burd’s arguments in favor of a shorter term of

supervised release.

      After regarding the evidence and both sides’ arguments, the court said that it

had “considered the statute itself as well as the commission guidelines and policy

statements” in determining Burd’s sentence. In the circumstances, this explanation

was sufficient to satisfy the procedural requirements. See Rita v. United States,

127 S.Ct. 2456, 2468-69 (2007) (no lengthy explanation is required when the

district court relies upon the Sentencing Commission’s own reasoning in

determining a sentence, particularly where the record shows that the district court

listened to each argument, considered the supporting evidence, and was aware of

the defendant’s mitigating circumstances).

      Burd’s term of supervised release was also substantively reasonable. He

was a 29-year old man. The applicable guideline range for Burd’s offense was a

term of supervised release between five years and life, with a recommended term

of life. See U.S.S.G. § 5D1.2(b), p.s. Burd’s 20-year term of supervised release

was both within the applicable guidelines range and below the statutory maximum

term; we ordinarily expect such a sentence to be reasonable. See Talley, 431 F.3d

at 788; United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir. 2008)




                                          4
              Case: 14-15570     Date Filed: 09/21/2015    Page: 5 of 5


(concluding that a sentence was reasonable in part because it was well below the

statutory maximum).

      Given the record, we cannot say that the 20-year term of supervised release

failed to reflect the purposes of sentencing or that the district court committed “a

clear error of judgment in weighing the § 3553(a) factors by arriving at a sentence

that lies outside the range of reasonable sentences dictated by the facts of the case.”

See United States v. Pugh, 515 F.3d 1179, 1203 (11th Cir. 2008). In the light of

the Sentencing Commission’s policy statement recommending a term of life and

given the nature and circumstances of Burd’s offense, we accept that a 20-year

term of supervised release could be reasonably thought to be necessary to reflect

the seriousness of the offense, to deter Burd from further criminal activity and to

protect the public from future crimes: no abuse of discretion.

      AFFIRMED.




                                          5